United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                               April 3, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-30862
                         Summary Calendar



UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

                                versus

LIONEL BICKHAM,

          Defendant-Appellant.



          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 02-CR-15-ALL-J


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Lionel Bickham appeals his sentence following his conviction

by a jury for being a felon in possession of a firearm in violation

of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).    Bickham argues that the

district court erred in increasing his offense level pursuant to

Sentencing Guidelines § 2K2.1(b)(5), which provides for a four-

level increase “[i]f the defendant used or possessed any firearm or

ammunition in connection with another felony offense.”         Bickham


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
admits that the crack cocaine found in his possession was for his

personal use.    The firearm, which was present in the vehicle at the

time of his arrest, could have been used to facilitate his drug-

related activities.1    The district court did not err in applying

the adjustment to Bickham’s offense level because the firearm was

possessed in connection with Bickham’s drug possession within the

meaning of Sentencing Guidelines § 2K2.1(b)(5).

     AFFIRMED.




     1
       See United States v. Armstead, 114 F.3d 504, 511-12 (5th
Cir. 1997); United States v. Condren, 18 F.3d 1190, 1199-1200 (5th
Cir. 1994).

                                   2